DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  it lists the first axial distance as “between 20’ and 30” from the probe”.  It is believed that this should read “between 20” and 30” from the probe”.  Appropriate correction is required.
It is noted by the examiner that the terms “inches” and “feet” should be used to assist in the clarity of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 2014/0353479).
With regards to claim 1, it discloses a tool for downhole formation testing (Fig. 6, element 300) comprising: a probe (Fig. 6, element 307) capable of laterally extending from a first side of the tool and having a snorkel (Fig. 6, element 308) to contact a borehole wall (Fig. 6, element 305) and a packer (Fig. 6, element 324) positioned about the snorkel to seal against the borehole wall; a first shoe (Fig. 6, upper element 311) capable of laterally extending from the tool positioned on a second side of the tool 
With regards to claim 2, it discloses the second predetermined axial distance is proximate (Fig. 6, lower element 311 is nearly adjacent axially to probe 307) the probe.
With regards to claim 4, it discloses at least one device (Fig. 6, element 315 pretest piston) disposed within the first component compartment capable of providing at least one parameter (para. 81 provides that the pretest parameter may be pressure) related to a formation.
With regards to claim 5, it discloses the at least one device (Fig. 6, element 315 pretest piston)  is any one of a pressure sensor, an optical analyzer, a density analyzer, an NMR, a fluid analyzer, an H2S sensor, a CO2 sensor, an acoustic sensor, a resistivity sensor, or a nuclear device (para. 81 provides that the pretest parameter may be pressure).
With regards to claim 6, it discloses a sampling conduit (Fig. 6, element 320) capable of providing hydraulic communication between the probe and the at least one device.
With regards to claim 10, it discloses the first shoe (Fig. 6, upper element 311, Fig. 2, upper element 215) is capable of exerting a first force against the borehole wall and the second shoe (Fig. 6, lower element 311, Fig. 2, lower element 215) is capable of exerting a second force against the borehole wall.


With regards to claim 14, it discloses a method of positioning a tool in a borehole for downhole formation testing (Fig. 6, element 300) comprising: extending a probe (Fig. 6, element 307) having a packer (Fig. 6, element 324) from a first side of the tool to contact a borehole wall (Fig. 6, element 305); extending a first shoe (Fig. 6, upper element 311) from the tool against the borehole wall wherein the first shoe is positioned on a second side of the tool opposite the first side and wherein the first shoe is positioned a first predetermined axial distance from the probe; extending a second shoe (Fig. 6, lower element 311) from the tool against the borehole wall wherein the second shoe is positioned on the second side of the tool opposite the first side and wherein the second shoe is positioned a second predetermined axial distance from the probe and wherein the first predetermined axial distance is substantially greater than the second predetermined axial distance; and sealing the packer against the borehole wall (Fig. 6).
With regards to claim 19, it discloses the first shoe (Fig. 6, upper element 311, Fig. 2, upper element 215) is capable of exerting a first force against the borehole wall and the second shoe (Fig. 6, lower element 311, Fig. 2, lower element 215) is capable of exerting a second force against the borehole wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al.
With regards to claim 9, Edwards et al. shows all the limitation of the present invention except, it does not explicitly disclose the first predetermined axial distance is between 20” and 30" from the probe and the second predetermined axial distance is between 3" and 10" the probe.  It is taken as Official Notice that distances of components of a downhole tool are dependent on tool size in relation to borehole size.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the first predetermined axial distance is between 20” and 30" from the probe and the second predetermined axial distance is between 3" and 10" the probe.  This would be done if the distances and tool were designed with a specific borehole in mind with the dimensionality that required it, and could be performed without significant change to the apparatus. 
Allowable Subject Matter
Claims 3, 7, 8, 11-13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676